Citation Nr: 1647782	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  07-04 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for shortening of the right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Kim, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1986 to February 1992 and from September to December 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.      

In February 2010, the Veteran testified during a Board hearing before the undersigned sitting at the RO.  A transcript is of record.  

In April 2010, February 2012, and September 2012, the Board remanded the claim for additional development.  

In March 2016, the Board requested a medical expert opinion from the Veterans Health Administration (VHA) pursuant to 38 C.F.R. § 20.901 (2016).  A response was provided in May 2016.  VA provided a copy of that opinion to the Veteran and his representative by correspondence dated in June 2016 and provided the Veteran the opportunity to submit additional argument and evidence.  See 38 C.F.R. § 20.903 (2016).

In a June 2015 rating decision, the RO denied a rating in excess of 10 percent for pseudo folliculitis barbae and the Veteran's petition to reopen service connection claims for migraine headaches and chronic fatigue syndrome.  The Veteran submitted a timely notice of disagreement for these claims.  The RO has acknowledged receipt of the notice of disagreement and the Veteran's initiation of the appeal as to these claims.  As it is clear that the RO is still developing these claims, they are not before the Board at this time.  Manlincon v. West, 12 Vet App 238 (1999).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


FINDINGs OF FACT

1.  Shortening of the right lower extremity was not shown on examination when the Veteran was accepted for active service; and the evidence is not clear and unmistakable that there was no in-service aggravation.

2.  The current right lower extremity disability is linked to symptoms of right lower extremity shortening in service.


CONCLUSION OF LAW

The criteria for service connection for shortening of the Veteran's right lower extremity have been met..  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations 

Service connection will be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability first diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Service connection requires evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  , 381 F.3d 1163 (Fed. Cir. 2004).

A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. §§ 1111; 1137; 38 C.F.R. § 3.304(b).

When the presumption of soundness attaches to a claim but there is a question of preexisting disability, VA has the burden of establishing by clear and unmistakable evidence (1) that a disability preexisted service and (2) that there was no aggravation during service.  Wagner v. Principi, 370 F. 3d 1089, 1096 (2004).

A preexisting injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.

Aggravation of a preexisting injury or disease will not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he had a preexisting shortening of the right lower extremity that was aggravated by his active duty service.  Specifically, he has reported that he was "responsible to carry heavy weapons and equipment" that "further damaged the right leg beyond any normal progression."  See December 2011 Statement from the Veteran.  See also February 2010 Hearing Transcript at 12-13.  Direct service connection was not alleged by the Veteran.

The Veteran's July 1986 enlistment examination report documents a normal finding as to the lower extremities and history of a "left" ankle fracture in 1982, which resulted in "full recovery."  A September 1987 service treatment record notes a complaint of right ankle pain and an assessment of right ankle strain.  A January 1992 separation examination report reflects normal findings as to the lower extremities.  In the accompanying report of medical history, the Veteran reported foot trouble and recurrent back pain. 

Post-service treatment records consistently reflect diagnoses of shortened right leg and history of shortened right leg prior to service.  A May 2005 VA treatment note reflects a diagnosis of "leg length inequality" and a request for a "3/4 [inch] shoe build-up on [the Veteran's] right shoe."  An August 2005 VA treatment record notes chronic back pain, "suspect due to limb length descrepency [sic]."  A September 2005 VA treatment note documents an assessment of "[r]ight short anatomical leg by 0.5 [inch]."  A November 2005 private chiropractor, C.M., noted medical history of "anatomical short right leg after right ankle fracture 2x as child."  An August 2010 VA examiner noted the Veteran's report that "he had shortening of the right leg as a result of fracturing, then refracturing right ankle in junior high school" and stated that "right leg shortening pre-existed military service."  Furthermore, an April 2012 Disability Benefits Questionnaire (DBQ) examiner remarked that the Veteran's shortened right lower extremity was "most likely related to two ankle fractures prior to military service."  

As the claimed right lower extremity disability was not noted on the Veteran's enlistment examination report, the presumption of soundness attaches; and may be rebutted only by clear and unmistakable evidence that the disability was both pre-existing and not aggravated by service.  See 38 C.F.R. § 3.304(b); Wagner, 370 F.3d at 1096.  

The clinical evidence is consistent in showing that the Veteran had shortening of the right leg prior to service, and the Veteran has not argued otherwise.  See November 2005 Private Treatment Record from C.M.; August 2010 VA examination report; April 2012 DBQ report; December 2011Statement from the Veteran; hearing testimony.  In light of the foregoing, the Board finds that the Veteran's shortened right lower extremity pre-existed his entrance into service in August 1986. 

Turning to the issue of aggravation, the Board concludes that the Veteran's preexisting right lower extremity disability was aggravated by service.  

The August 2010 VA examiner stated that he could not provide an opinion on aggravation without resorting to mere speculation because "there is no evidence or documentation that [the right lower extremity disability] was influenced by military service."  The Board assigns no probative value to that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The April 2012 DBQ examiner opined that the Veteran's preexisting right lower extremity disability was not aggravated during service.  As rationale, the examiner stated that "the leg shortening is most likely related to two ankle fractures prior to military service" and that there was no literature to support the Veteran's contention that "wearing heavy boots in military would increase the leg length discrepancy. . . ."  The examiner also stated that during service, the Veteran was given a medical profile "related to the waiver for length discrepancy."  

As pointed out in the previous remand, however, such medical profile is absent from the Veteran's service treatment records.  Furthermore, the April 2012 examiner failed to consider the September 1987 in-service complaint of right ankle pain and assessment of right ankle strain, which the Board finds pertinent to the question of aggravation.   Therefore, the April 2012 opinion appears to be predicated on inaccurate and incomplete facts, and the Board finds that opinion inadequate and assigns little probative value, if any.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

A March 2014 DBQ examiner opined that the Veteran's preexisting right lower extremity disability was not aggravated by service, reasoning that "there is no evidence in the military records that the right leg shortening was aggravated during service or any injury in service that would have aggravated the right leg shortening.  In that opinion, however, the examiner relied on lack of documented evidence in the Veteran's service records and did not address the Veteran's reports that his right lower extremity disability was worsened due to "carry[ing] heavy weapons and equipment and running in the boots during service.  See December 2011 Statement from the Veteran; February 2010 Hearing Transcript at 12.  Given this deficiency, this opinion is inadequate and assigned minimal probative value.  See, e.g., Dalton v. Nicholson, 21 Vet. App. 23 (2007).

As noted in the Introduction, a VHA opinion was provided in May 2016 by Dr. E.L.H., the Director of Quality and Safety in the Department of Orthopedic Surgery and an Associate Professor of Clinical Orthopedic Surgery at the University of Pennsylvania School of Medicine.  

After listing pertinent clinical evidence during and post service, Dr. E.L.H. opined that the effect of "wearing boots and hiking during service took a 'toll' on [the Veteran's] right lower extremity" during service.  Dr. E.L.H. reasoned that the Veteran's right lower extremity disability had resulted in additional pain in his back as documented in a 1992 service medical history, where the Veteran described "back wear and tear symptoms."  Given that this opinion was evidently based on full consideration of the record and Dr. E.L.H.'s significant expertise in clinical orthopedic surgery, the Board places great probative weight to the May 2016 VHA opinion.  

There have been no findings that the in-service increase in symptomatology was a natural progression of the Veteran's shortening of the right lower extremity.  Thus, the evidence of record does not rebut the presumption of aggravation.  See 38 C.F.R. § 3.306. 

Because the evidence is not clear and unmistakable on the aggravation prong of the presumption of soundness; the presumption is not rebutted and the claim becomes one for ordinary service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The record clearly documents in-service symptoms and a current disability.  The VHA opinion serves to link the current disability to the in-service symptoms.  The other opinions do not contradict the VHA opinion in this regard.  Accordingly the criteria for service connection are met.   See 38 U.S.C.A. § 5107.


ORDER

Service connection for shortening of the right lower extremity is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


